PER CURIAM.
We affirm defendant s conviction for aggravated assault with a deadly weapon and do not find erroneous the trial court’s denial of defendant’s motion to withdraw his nolo contendere plea.
The basis for the motion was that the victim had recanted her testimony. However, the record indicates that there were two witnesses whose testimony was not shown to have been recanted, that defendant did not testify, and that the evidence
fails to establish that the plea[] [was] not freely and voluntarily entered into by one competent to understand its consequences. It fails to establish that the plea[] [was] induced by fear, misapprehension, undue persuasion, promises, mistake, fraud or ignorance.
State v. Braverman, 348 So.2d 1183, 1187 (Fla. 3d DCA 1977). See also Ferguson v. Stone, 415 So.2d 98 (Fla. 4th DCA 1982).
We strike the court costs and attorney’s fees without prejudice to the state to seek reimposition after proper notice and opportunity to be heard.
RYDER, A.C.J., LEHAN and FRANK, JJ., concur.